DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The dependent claims are also rejected because they include language of rejected claim 1, without clarifying the claim.

Clarification and corrections are required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 2012/0165759).

	Regarding claim 1
	Rogers et al. shows the stretchable display device (taken to be a stretchable LED array, see for example the abstract and para. 0212), which is able to be operated with three states of a non-stretched state (see for example Figs. 5a and 11b (top images), a transition state and a stretched state (both taken to be a stretched state, see for example Figs.  5a and 11b bottom images), comprising: a stretchable substrate (30); and a plurality of light emitting units (500, 400, see for example para. 0255 and 0259), disposed on the stretchable substrate (see for example Fig. 1b), wherein the plurality of the light emitting units can be in a mode of ON or in a mode of OFF (taken to be inherent for LED, see for example para. 0045 and 0068), the light emitting units being in the mode of ON in a number of N1 while in the non-stretched state (taken to be any number such as from 1 element to all element, since the LED array independent from ON/OFF state, see for example para. 0045 and 0068), the light emitting units being in the mode of ON in a number of N2 while in the transition state (again taken to any 
    PNG
    media_image1.png
    12
    134
    media_image1.png
    Greyscale
 (taken to be inherent since any number of LED elements can be turned ON or OFF in any of the states, since they are independent of each other, and therefore having all or most element turned ON on the stretched state or having very few or 1 element turned on the non-stretched state would be achievable as desired by the display data, thereby inherently satisfying the conditions of the claim).

	Regarding claim 4
	Rogers et al. further shows, wherein all of the plurality of the light emitting units are in the mode of ON while in the stretched state   (taken to be inherent because any number such as from 1 element to-all element are capable of turned ON or OFF, since the LED array independent from ON/OFF state, see for example para. 0045 and 0068).
	
Regarding claim 5
	Rogers et al. further shows, wherein only a portion of the plurality of the light emitting units are in the mode of ON while in the stretched state (taken to be inherent because any number such as from 1 element, to some, to all elements are capable of turned ON or OFF, since the LED array independent from ON/OFF state, see for example para. 0045 and 0068).


Allowable Subject Matter

Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 3
The prior art of record taken alone or in combination does not teach or suggest the stretchable display device as recited in claim 1, having the further limitations as set forth in claims 2 and 3.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong et al. (US 9,799,708), Li et al. (US 10,290,622) and Kwon et al. (US 9,391,286), all show a stretchable display device having LED capable of being on an ON or OFF state.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687